t c no united_states tax_court don weber ii petitioner v commissioner of internal revenue respondent docket no 15169-03l filed date on date r mailed to p two notices of determination concerning collection action r issued the first notice with respect to p’s liability for unpaid income taxes r issued the second notice with respect to p’s liability for an unpaid civil penalty under sec_6682 i r c r sent both notices to p by certified mail addressed to him at his last_known_address the first notice was returned to r by the u s postal service marked unclaimed by letter dated date r’s settlement officer sent p courtesy copies of the notices of determination on date p filed a petition for lien or levy action under sec_6330 i r c thereafter r filed a motion to dismiss p’s petition for lack of jurisdiction on the ground that it was not timely filed p opposes the granting of r’s motion contending that he did not receive either of the notices of determination until date at which time he promptly filed his petition with the court held the income_tax notice_of_determination that was sent by certified mail to p at p’s last_known_address was sufficient notwithstanding the fact that p did not receive such notice held further the courtesy copy of the income_tax notice_of_determination that r’s officer sent p in date was not a notice_of_determination under sec_6320 i r c or sec_6330 i r c nor did the sending of that copy serve to revive the statutory filing period held further because p did not timely file his petition in respect of the income_tax notice_of_determination this court lacks jurisdiction to review r’s determination to proceed with collection of p’s liability for unpaid income taxes held further this court lacks jurisdiction to review r’s determination to proceed with collection of p’s liability for the unpaid civil penalty under sec_6682 i r c because it lacks jurisdiction over the underlying liability don weber ii pro_se james e cannon and julie jebe for respondent opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended opinion of the special_trial_judge armen special_trial_judge this collection review case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction on the ground the petition for lien or levy action was not timely filed as discussed in detail below we shall dismiss the petition for lack of jurisdiction background the record reflects and or the parties do not dispute the following facts on date respondent mailed to petitioner a notice_of_determination concerning collection action s informing petitioner that respondent would proceed with the collection of petitioner’s unpaid federal income taxes for and the income_tax notice on date respondent also mailed to petitioner a notice_of_determination concerning collection action s informing petitioner that respondent would proceed with the collection of petitioner’s unpaid liability for a civil penalty imposed under sec_6682 for the taxable_period ending date the civil penalty notice sec_6682 generally provides that an individual shall be liable for a civil penalty if such individual is found to have made a false statement regarding the correct amount of income_tax_withholding on wages and or backup withholding respondent mailed the income_tax notice and the civil penalty notice to petitioner by certified mail addressed to him pincite w 95th st no shawnee msn kansas the kansas address on or about date the envelope bearing the income_tax notice was returned to respondent by the u s postal service marked unclaimed the envelope included notations reflecting that the u s postal service attempted to deliver the notice to petitioner on certain specific dates on date respondent mailed a letter to petitioner at the kansas address that stated in pertinent part as follows per our telephone conversation this morning enclosed are copies of the determination letters previously mailed to you in date when the letters were originally issued on date the court received and filed a petition for lien or levy action no notice_of_determination was attached to the petition nor did the petition identify the specific notice s in dispute the petition arrived at the court in an envelope bearing a u s postal service postmark date of respondent proved the mailing of the notice_of_determination through the introduction of a postmarked copy of a certified mail list cf 89_tc_321 holding that for purposes of sec_6212 the commissioner must produce direct evidence to establish the fact that a notice_of_deficiency was mailed the record does not reflect whether the civil penalty notice was returned to respondent undelivered date in the petition petitioner listed the kansas address as his current address respondent filed a motion to dismiss for lack of jurisdiction on the ground the petition was not filed within the 30-day period prescribed in sec_6330 or sec_7502 petitioner filed an objection to respondent’s motion asserting that he did not receive either of the notices in question until date at which time he promptly filed a petition with the court petitioner also questioned why the copies of the notices that he received in date were undated respondent filed a response to petitioner’s objection asserting that the copies of the notices that were forwarded to petitioner in date were merely courtesy copies respondent further explained that the copies sent to petitioner were undated because petitioner’s case file was not immediately available and the copies in question were retrieved from respondent’s computer files this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion to dismiss although there was no appearance by or on behalf of petitioner at the hearing petitioner did file with the court a written_statement pursuant to rule c discussion sec_6320 pertaining to federal tax_liens and pertaining to levies establish procedures for administrative and judicial review of certain collection actions as an initial matter the commissioner is required to provide a taxpayer with written notice that a federal_tax_lien has been filed and or that the commissioner intends to levy the commissioner is also required to explain to the taxpayer that such collection action may be challenged on various grounds at an administrative hearing see 115_tc_35 114_tc_176 sec_6320 and sec_6330 provide that the written notice described above shall be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to such person’s last_known_address when the appeals_office issues a notice_of_determination concerning collection action s to a taxpayer following an administrative hearing sec_6330 provides that the taxpayer ha sec_30 days following the issuance of such notice to file a petition for review with the tax_court or if the tax_court does not have jurisdiction over the underlying tax_liability with a federal district_court see 114_tc_492 the procedure established under sec_6330 is made applicable to a proceeding regarding a federal_tax_lien by way of the cross- reference contained in sec_6320 we have held that this court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review see 117_tc_122 116_tc_263 offiler v commissioner supra pincite see also rule b although sec_6330 does not specify the means by which the commissioner is required to give notice of a determination made under sec_6320 and sec_6330 we conclude that the method that congress specifically authorized for sending notices of deficiency in sec_6212 and b certainly should suffice accordingly we hold that a notice_of_determination issued pursuant to sec_6320 and or is sufficient if such notice is sent by certified or registered mail to a taxpayer at the taxpayer’s last_known_address cf sec_6212 petitioner did not raise any challenge to the validity of either of the notices of determination in question sec_6212 and provides in pertinent part as follows sec_6212 notice_of_deficiency b address for notice_of_deficiency -- income and gift_taxes and certain excise_taxes -- notice of a deficiency if mailed to the taxpayer at his last_known_address continued it may be that such a notice_of_determination is also sufficient if it is given in person or left at the taxpayer’s dwelling or usual place of business cf sec_6330 however we need not and do not decide this latter matter the income_tax notice the notice_of_determination pertaining to petitioner’s unpaid income_tax liabilities was mailed by certified mail to the same address that petitioner listed as his current address in the petition for lien or levy action petitioner does not contend that such notice was mailed to an incorrect address consequently we conclude that the income_tax notice was mailed to petitioner’s last_known_address which is sufficient for jurisdictional purposes see eg sarrell v commissioner supra pincite under the circumstances the sole issue for decision with regard to the income_tax notice is whether the petition was timely filed the record reflects that the petition was not filed within the 30-day period prescribed in sec_6330 in particular the record shows that respondent mailed the notice continued shall be sufficient estate_tax -- notice of a deficiency if addressed in the name of the decedent or other person subject_to liability and mailed to his last_known_address shall be sufficient of determination to petitioner on date taking into account an intervening weekend and federal_holiday the 30-day filing period expired on tuesday date see sec_7503 however the petition in this case was not mailed to the court until date and was received and filed on date--more than months after the income_tax notice was mailed it follows that the petition was not timely filed and we are obliged to dismiss this case for lack of jurisdiction see 115_tc_114 petitioner’s assertion that his petition should be considered timely filed because he did not actually receive the income_tax notice until date is misplaced like a notice_of_deficiency issued pursuant to sec_6213 a notice_of_determination made pursuant to sec_6320 and or sec_6330 serves as a person’s ticket to the tax_court offiler v commissioner supra pincite see 81_tc_42 in accordance with longstanding principles governing the validity of a notice_of_deficiency under sec_6213 and consistent with our conclusion that the income_tax notice was sufficient because it was properly mailed to petitioner’s last_known_address by certified mail on date we hold that it is immaterial that petitioner did not receive the notice_of_determination before the expiration of the 30-day filing period see 857_f2d_676 9th cir affg 88_tc_1042 248_f2d_749 10th cir affg 27_tc_375 89_tc_806 frieling v commissioner supra pincite we further hold that the courtesy copy of the income_tax notice that respondent sent to petitioner on date was not a notice_of_determination under sec_6320 or sec_6330 therefore it could not serve to revive the 30-day filing period see teel v commissioner supra 52_tc_358 powell v commissioner tcmemo_1998_108 schoenfeld v commissioner tcmemo_1993_303 n finally we do not have the authority to extend our jurisdiction in this case notwithstanding the fact that petitioner did not receive the notice_of_determination within the 30-day filing period the court’s jurisdiction is statutorily prescribed under sec_6320 and sec_6330 and we may not extend the 30-day period for filing a petition for lien or levy action 58_tc_256 see lamont v commissioner tcmemo_1993_469 consistent with the preceding discussion we shall grant respondent’s motion to dismiss in that we lack jurisdiction to review the income_tax notice on the ground the petition for lien or levy action was not timely filed the civil penalty notice as previously mentioned the court’s jurisdiction under sec_6320 and sec_6330 is limited to cases in which the underlying tax_liability is of a type over which the court normally has jurisdiction sec_6330 115_tc_324 case dismissed for lack of jurisdiction on the ground the court lacks jurisdiction to review the frivolous_return penalty imposed under sec_6702 114_tc_171 case dismissed for lack of jurisdiction on the ground the court lacks jurisdiction to review the trust fund recovery penalty imposed under sec_6672 the record reflects that the civil penalty notice is based on the assessment of a penalty against petitioner pursuant to sec_6682 it is well settled that this court lacks jurisdiction to redetermine such penalties sec_6682 84_tc_405 fischer v commissioner tcmemo_1994_586 n because we lack jurisdiction over the tax_liability underlying the civil penalty notice we are obliged to dismiss the matter for lack of jurisdiction on that ground see barnhill v commissioner tcmemo_2002_116 cf 117_tc_159 to reflect the foregoing an order will be entered dismissing this case for lack of jurisdiction
